Title: From James Madison to Alexander J. Dallas, 18 July 1816
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          Montpellier July 18. 1816
        
        I have just recd. yours of the   inclosing Mr. Hasslers letter on the subject of the Observatory. I had previously recd. one from Col: Lane, informing me of the selection made by Mr. H. for its site. Altho’ I had no doubt of the fitness of any spot preferred by Mr. H. taken in the abstract, it occurred that as the whole square would be required, the expence to the public might be very considerable; and that there might be inconveniences in alianating so much ground in that particular siction [sic] from uses to which it might be otherwise applied. On these considerations I thought it proper to desire Mr. Munroe the Superintendent of the City, to make out an estimate of the value of the grounds in question with such observations as to the other point as he might think useful; to be furnished to you, or in your absence to Mr Rush whose attention I asked to the subject. I am glad to find the concurrence in what has been separately done. After all, the question you raise as to the legality of a purchase of ground by the public is a material one, and can not be decided without an accurate view of the case. I suggested to Col: Lane that it might be well for Mr. H to point out the best substitute for a site, which wd. be free from the difficulties incident to the square best in itself. From Mr. H’s letter I conclude he will have left Washington before one arrived of mine there. Perhaps He can from memory, refer you to the one he wd. have named to Col: Lane.
        I return the letter from Mr. H. & the note from Mr Jones. I have already expressed my wish, in case his prospect for the Presidency of the Bank should unfortunately for him prove hopeless, his place might be taken by one whose standing would ensure success. It is of great importance to the nation as well as to the Bank itself, that the head of it should enjoy the full confidence, in every respect, of the Treasury & of Congs. I observe that notwithstanding the general calculation of success to the subscriptions their progress is slow and deliberate. Perhaps it results from the very certainty of the successful issue; and a policy in those who wish as much as they can get, to damp subscriptions, that they may rush in at the last moment. Accept my esteem & affece respects
        
          James Madison
        
       